Appeal by the defendant from a judgment of the Supreme Court, Queens County (Beerman, J.), rendered May 28, 1991, convicting him of assault in the second degree and resisting arrest, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence adduced at the trial in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt of assault in the second degree (see, Penal Law § 120.05 [3]) beyond a reasonable doubt. At the time of his arrest, the defendant kicked one of the arresting officers, knocking him to the ground. The officer landed on his knees, which became bruised and swollen, and required immediate medical attention. He took prescribed medicine for the pain and missed nine days of work. At the time of the trial, which was approximately 14 months after the injuries were first sustained, the officer testified that he still experienced pain in his knees. This evidence was sufficient for the jury to reasonably infer that the officer suffered a physical injury within the purview of Penal Law § 10.00 (9) (see, People v Soto, 184 AD2d 673; People v Powell, 181 AD2d 924; see also, Matter of Phillip A., 49 NY2d 198). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
We have considered the defendant’s remaining contentions and find them to be without merit. Sullivan, J. P., O’Brien, Ritter and Joy, JJ., concur.